DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9-11, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2012/0280987 by Iwane (“Iwane”).


a data acquisition portion (Iwane, image capturing unit 100, Figure 1), configured to acquire light field information, wherein the data acquisition portion comprises a plurality of first optical structures (Iwane, micro-lenses 120, Figure 1) arranged in an array and a plurality of photosensitive unit groups (Iwane, pixel clusters 130, Figure 1) arranged in an array, the plurality of first optical structures are at a light incident side of the plurality of photosensitive unit groups, and the plurality of first optical structures are in one-to-one correspondence with the plurality of photosensitive unit groups (Iwane, the image capturing unit 100 comprises the micro-lens array 12 and the image sensor 13.  The micro-lens array 12 is constituted with a plurality of micro-lenses 120 disposed in a two-dimensional pattern.  At the image sensor 13, pixel clusters 130, which receive light having passed through the various micro-lenses 120 mentioned above, are disposed with an array pattern corresponding to the array pattern of the micro-lenses 120.  Each pixel cluster 130 is made up with a plurality of photoelectric conversion elements 131 (hereafter referred to as image capturing pixels 131) disposed in a two-dimensional pattern. Figure 1, ¶ [0043]); As shown in figure 1 of Iwane, the light enters from the left side through the lens L1 and enters the image sensor 13 through the micro-lens array 12 to capture image data.
a display portion (Iwane, display device 110, Figure 8A), configured to display the light field information acquired by the data acquisition portion (Iwane, the ,
wherein the display portion comprises a plurality of second optical structures (Iwane, display micro-lenses array 112, Figure 8A) arranged in an array and a plurality of sub-pixel groups (Iwane, display pixel clusters 114, Figure 8A) arranged in an array, the plurality of second optical structures are at a light exit side of the plurality of sub-pixel groups, and the plurality of subpixel groups are in one-to-one correspondence with the plurality of second optical structures (Iwane, The display micro-lens array 112 is constituted with a plurality of display micro-lenses 116 disposed in a two-dimensional pattern.  The display micro-lens array 112 is disposed at a position set apart from the display pixels 115 by a distance matching the focal length f of the display micro-lenses 116, further toward the user (viewer) along the z-axis.  In addition, the display micro-lenses 116 are disposed by assuming a positional pattern whereby they each correspond to one of the plurality of display pixel clusters 114.  An image is formed with the light emitted from the display pixels 115 in correspondence to the image data on a specific image plane located toward the user (viewer) along the z-axis. Figure 8A, ¶ [0083]).
As to claim 2, Iwane discloses the display device further comprising:
a control portion (Iwane, control circuit 101 and memory 103, Figure 1), connected with the data acquisition portion and the display portion, As shown in figure 1 of Iwane, the control circuit 101 is connected to the image capturing unit 100 and the display device 111.
wherein the control portion is configured to directly store the light field information acquired by the plurality of photosensitive unit groups (Iwane, The memory 103 is a volatile storage medium used to temporarily store the image signals having been digitized via the A/D conversion circuit 102, data currently undergoing image processing, image compression processing or display image data creation processing, and data resulting from the image processing, the image compression processing or the display image data creation processing… The memory card interface 109 is an interface circuit that writes image data into the memory card 109a and reads out image data recorded in the memory card 109a as controlled by the control circuit 101.  Figure 1, ¶ [0040]) and to transmit the light field information to the plurality of sub-pixel groups, so as to display the light field information (Iwane, the image pattern generation unit 106 generates display image data so that display pixels 115 emit light with an arrangement pattern similar to the pattern with which the incident light enters the image capturing pixels 131, Figures 1, 8A, and 8B, ¶ [0085]).
As to claim 3, Iwane discloses the display device wherein the plurality of photosensitive unit groups are in one-to-one correspondence with the plurality of sub-pixel groups, a plurality of photosensitive units included in each of the plurality of photosensitive unit groups are in one-to-one correspondence with a plurality of subpixels included in each of the plurality of sub-pixel groups (Iwane, the positional relationship between the display micro-lens array 112 and the display pixels 115, assumed along the z-axis at the display device 110, may be considered equivalent to the positional relationship between the micro-lens array 12 and the image capturing pixels 131 assumed along the z-axis at the image capturing unit , and the control portion is configured to directly transmit the light field information which is stored to the plurality of sub-pixel groups (Iwane, The display control unit 107, which controls the drive of the display device 110, outputs the display image data having been created by the image pattern generation unit 106 to the display device 110 and enables the display device 110 to display a spatial image containing the corresponding three-dimensional information. ¶ [0039]).
As to claim 7, Iwane discloses the display device wherein each of the plurality of photosensitive units is configured to acquire light having a color the same as the color of one of the plurality of sub-pixels corresponding to the photosensitive unit (Iwane, the positional relationship between the display micro-lens array 112 and the display pixels 115, assumed along the z-axis at the display device 110, may be considered equivalent to the positional relationship between the micro-lens array 12 and the image capturing pixels 131 assumed along the z-axis at the image capturing unit 100 shown in FIG. 4B.  As subject light from a given focus position S enters a plurality of image capturing pixels 131, as shown in FIG. 4B, the image pattern generation unit 106 generates display image data so that display pixels 115 emit light with an arrangement pattern similar to the pattern with which the incident light enters the image capturing pixels 131, Figures 1 and 8A, ¶ [0085]). While Iwane does not expressly 
As to claim 9, Iwane discloses the display device wherein each of the plurality of first optical structures comprises a micro-lens (Iwane, micro-lenses 120, Figure 1), an optical metasurface or a liquid crystal lens, and each of the plurality of photosensitive unit groups is at a focal plane of one of the plurality of first optical structures (Iwane, the image sensor 13 is disposed at a position set apart by a focal length f of the micro-lenses 120.  In other words, each pixel cluster 130 made up with a plurality of image capturing pixels 131 assumes a position set apart from the corresponding micro-lens 120 by the focal length f of the micro-lens 120. Figure 2B, ¶ [0044]).
As to claim 10, Iwane discloses the display device wherein each of the plurality of second optical structures comprises a micro-lens (Iwane, display micro-lenses array 112, Figure 8A), an optical metasurface or a liquid crystal lens, and each of the plurality of sub-pixel groups is at a focal plane of one of the plurality of second optical structures (Iwane, The display micro-lens array 112 is disposed at a position set apart from the display pixels 115 by a distance matching the focal length f of the display micro-lenses 116, further toward the user (viewer) along the z-axis. Figure 8A, ¶ [0083]).
As to claim 11, Iwane discloses the display device wherein a size of each of the plurality of photosensitive unit groups is less than a size of each of the plurality of sub-pixel groups, and a focal length of each of the plurality of first optical structures is less than a focal length of each of the plurality of second optical structures (Iwane, The relationship expressed in (9) indicates that the height "y" of the optical image of the spatial image replicated at the display unit 111 is in proportion to the focal length "f" of the display micro-lenses 116.  If the size of the display unit 111 is 10 times the size of the image sensor 13, the focal length "f" will also be 10 times larger.  This means that if the display micro-lens array 112 and the micro-lens array 12 assume F numbers equal to each other, an image having spatial depth enlarged by a factor of 10 will therefore be displayed at a height 10 times larger.  Thus, the height "y" can be further enhanced by setting the focal length of the display micro-lenses 116 to a value 20 or 30 times as large, i.e., by doubling or tripling the F number of the display micro-lenses 116. ¶ [0109]).
As to claim 14, Iwane discloses the display device wherein at least one selected from the group consisting of the plurality of first optical structures and the plurality of second optical structures is an aperture array. As shown in figure 1 of Iwane, the micro-lens array 12 is arranged in an aperture array.
As to claim 15, Iwane discloses the display device wherein each of the plurality of first optical structures and each of the plurality of second optical structures adopt a same structure, and the plurality of first optical structures are in one-to-one correspondence with the plurality of second optical structures (Iwane, the positional relationship between the display micro-lens array 112 and the display pixels 115, assumed along the z-axis at the display device 110, may be considered equivalent to the positional relationship between the micro-lens array 12 and the image capturing pixels 131 assumed along the z-axis at the image capturing unit 100 shown in FIG. 4B.  As subject light from a given focus position S enters a plurality of image capturing pixels . As shown in figures 1 and 8A of Iwane, the micro-lens array 12 and the display micro-lens array 112 have the same structure.
As to claim 16, Iwane discloses the display device wherein a count of the plurality of photosensitive unit groups is less than a count of the plurality of sub-pixel groups (Iwane, If the size of the display unit 111 is 10 times the size of the image sensor 13, the focal length "f" will also be 10 times larger.  This means that if the display micro-lens array 112 and the micro-lens array 12 assume F numbers equal to each other, an image having spatial depth enlarged by a factor of 10 will therefore be displayed at a height 10 times larger.  Thus, the height "y" can be further enhanced by setting the focal length of the display micro-lenses 116 to a value 20 or 30 times as large, i.e., by doubling or tripling the F number of the display micro-lenses 116. ¶ [0109]), and the control portion is configured to transmit, the light field information after being processed by an algorithm, to the plurality of sub-pixel groups (Iwane, The display control unit 107, which controls the drive of the display device 110, outputs the display image data having been created by the image pattern generation unit 106 to the display device 110 and enables the display device 110 to display a spatial image containing the corresponding three-dimensional information. ¶ [0039]) (Iwane, The image pattern generation unit 106 having detected the image capturing pixel 131 and its position then detects, based upon the detected position, the specific position assumed relative to the display micro-lens 116 by the .
As to claim 17, Iwane discloses the display device wherein the control portion is configured to transmit, the light field information after being processed by an interpolation algorithm, to the plurality of sub-pixel groups (Iwane, The image pattern generation unit 106 having detected the image capturing pixel 131 and its position then detects, based upon the detected position, the specific position assumed relative to the display micro-lens 116 by the display pixel 115 to be allocated with the image signal from the image capturing pixel 131.  The image pattern generation unit 106 then allocates the image signal output from the image capturing pixel 131 to the display pixel 115 thus detected. ¶ [0089]).
As to claim 18, Iwane discloses a display method of the display device according to claim 2, comprising:
acquiring the light field information by the data acquisition portion (Iwane, the image capturing unit 100 comprises the micro-lens array 12 and the image sensor 13.  The micro-lens array 12 is constituted with a plurality of micro-lenses 120 disposed in a two-dimensional pattern.  At the image sensor 13, pixel clusters 130, which receive light having passed through the various micro-lenses 120 mentioned above, are disposed with an array pattern corresponding to the array pattern of the micro-lenses 120.  Each pixel cluster 130 is made up with a plurality of photoelectric conversion elements 131 (hereafter referred to as image capturing pixels 131) disposed in a two-dimensional pattern. Figure 1, ¶ [0043]); 
storing the light field information directly in the control portion (Iwane, The memory 103 is a volatile storage medium used to temporarily store the image signals having been digitized via the A/D conversion circuit 102,… The memory card interface 109 is an interface circuit that writes image data into the memory card 109a and reads out image data recorded in the memory card 109a as controlled by the control circuit 101.  Figure 1, ¶ [0040]); and 
transmitting the light field information directly to the display portion by the control portion for display (Iwane, The display control unit 107, which controls the drive of the display device 110, outputs the display image data having been created by the image pattern generation unit 106 to the display device 110 and enables the display device 110 to display a spatial image containing the corresponding three-dimensional information. ¶ [0039]).

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0280987 by Iwane (“Iwane”) in view of U.S. Pub. No. 2017/0269369 by Qin (“Qin”).

As to claim 4, Iwane discloses the display device with pixel clusters 130 and display pixel clusters 114 and the plurality of first optical structures (Iwane, micro-lenses 120, Figure 1) are also used as the plurality of second optical structures (Iwane, display micro-lenses array 112, Figure 8A). Iwane teaches micro-lenses as being used for both of the optical structures.
Iwane does not expressly teach wherein the plurality of photosensitive unit groups and the plurality of sub-pixel groups are in a same plane, 
Iwane does not show the structure between the display device and the image capturing unit.
Qin teaches a transmissive augmented reality display wherein the plurality of photosensitive unit groups (Qin, imaging unit 102 with plurality of imaging subunits 102a, Figure 1a) and the plurality of sub-pixel groups (Qin, display screen 104,  are in a same plane, As shown in figure 1a of Qin, the imaging unit and the display screen are formed on a same plane with the image processing unit 103 between the components.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Iwane’s display device to include Qin’s layered imaging and display device because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Qin’s layered imaging and display device permits compact construction of the imaging display device which reduces the size of the device.  This known benefit in Qin is applicable to Iwane’s display device as they both share characteristics and capabilities, namely, they are directed to imaging display devices.  Therefore, it would have been recognized that modifying Iwane’s display device to include Qin’s layered imaging and display device would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Qin’s layered imaging and display device in imaging display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Iwane, as modified by Qin, teaches the image capturing unit and the display in a same plane.
	As to claim 5, Iwane, as modified by Qin teaches the display device wherein the plurality of sub-pixel groups (Iwane, display pixel clusters 114, Figure 8A) and the plurality of photosensitive unit groups (Iwane, pixel clusters 130, Figure 1) form a plurality of image units arranged in an array, each of the plurality of image units comprises one of the plurality of sub-pixel groups and one of the plurality of photosensitive unit groups, and the plurality of image units are in one-to-one correspondence with the plurality of first optical structures (Iwane, micro-lenses 120, Figure 1) (Iwane, the positional relationship between the display micro-lens array 112 and the display pixels 115, assumed along the z-axis at the display device 110, may be considered equivalent to the positional relationship between the micro-lens array 12 and the image capturing pixels 131 assumed along the z-axis at the image capturing unit 100 shown in FIG. 4B.  As subject light from a given focus position S enters a plurality of image capturing pixels 131, as shown in FIG. 4B, the image pattern generation unit 106 generates display image data so that display pixels 115 emit light with an arrangement pattern similar to the pattern with which the incident light enters the image capturing pixels 131, Figures 1 and 8A, ¶ [0085]). As shown in figure 1 of Iwane, the micro-lenses are in a one-to-one correspondence to the pixel clusters 130 which correspond in a one-to-one manner with the display pixel clusters 114.
As to claim 6, Iwane, as modified by Qin teaches the display device wherein each of the plurality of image units comprises a plurality of image sub-units, and each of the plurality of image sub-units comprises one of the plurality of sub-pixels (Iwane, display pixels 115, Figure 8A) and one of the plurality of photosensitive units (Iwane, image capturing pixels 131, Figure 1). The image units each contain multiple display pixel clusters 114 and pixel clusters 130, of Iwane, which each contain a plurality of display pixels 115 and image capturing pixels 131, respectively.
 the plurality of first optical structures (Iwane, micro-lenses 120, Figure 1), the plurality of photosensitive unit groups (Iwane, pixel clusters 130, Figure 1), the plurality of sub-pixel groups (Iwane, display pixel clusters 114, Figure 8A) and the plurality of second optical structures (Iwane, display micro-lenses array 112, Figure 8A) are sequentially arranged. As shown in figures 1 and 8A of Iwane, the pixel clusters and micro-lenses are arranged in a sequential manner from the micro-lens to pixel clusters from the outside going in.
Iwane does not expressly disclose wherein the plurality of first optical structures (Iwane, micro-lenses 120, Figure 1) are arranged along a first direction and a second direction, and in a third direction perpendicular to the first direction and the second direction,
	Iwane does not teach the micro-lenses arranged in a third direction as claimed.
	Qin teaches a transmissive augmented reality display with the imaging unit 102 wherein the plurality of first optical structures (Qin, first microlens array 101, Figures 1a-1c) are arranged along a first direction and a second direction, and in a third direction (Qin, beam guiding unit 107, Figure 1b) perpendicular to the first direction and the second direction, As shown in figures 1a-1c of Qin, the microlens array is arranged in a grid and extends in a third direction by the beam guiding unit.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Iwane’s micro-lenses to include 
Thus, Iwane, as modified by Qin, teaches the micro-lens array arranged alone a first, second, and third direction.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0280987 by Iwane (“Iwane”) in view of U.S. Pub. No. 2009/0140131 by Utagawa (“Utagawa”).

As to claim 12, Iwane does not expressly teach the display device wherein a color filter layer is provided on at least one selected from the group consisting of the plurality of first optical structures and the plurality of photosensitive unit groups, so that each of the plurality of photosensitive unit groups acquires light of one color.
wherein a color filter layer is provided on at least one selected from the group consisting of the plurality of first optical structures and the plurality of photosensitive unit groups, so that each of the plurality of photosensitive unit groups acquires light of one color (Utagawa, Each pixel array 130 of the image sensor 13 of the image-capturing apparatus has a color filter array as shown in FIG. 18(a).  The color filter array includes filters R that transmit only a red-light component among visible light entering the pixels of the pixel array 130, filters G that transmit only a green-light component, and filters B that transmit only a blue-color component, these filters R, G, B being arrayed in a Bayer pattern. Figure 18a, ¶ [0146]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Iwane’s image capturing unit to include Utagawa’s image capturing apparatus with color filters because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Utagawa’s image capturing apparatus with color filters permits accurate imaging of specific colors for each of the sub-pixels.  This known benefit in Utagawa is applicable to Iwane’s image capturing unit as they both share characteristics and capabilities, namely, they are directed to imaging devices.  Therefore, it would have been recognized that modifying Iwane’s image capturing unit to include Utagawa’s image capturing apparatus with color filters would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Utagawa’s 
	Thus, Iwane, as modified by Utagawa, teaches image capturing unit with the pixel clusters having color filters.
	As to claim 13, Iwane, as modified by Utagawa, teaches the display device wherein the photosensitive unit groups (Iwane, pixel clusters 130, Figure 1) acquiring light of different colors have different distances to the first optical structures corresponding to the photosensitive unit groups acquiring light of different colors (Utagawa, Each pixel array 130 of the image sensor 13 of the image-capturing apparatus has a color filter array as shown in FIG. 18(a). Figure 18a, ¶ [0146]). The imaging capturing unit, of Iwane, captures images based on the color through the color filters, of Utagawa. In addition, the motivation used is the same as in the rejection of claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691